FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ORLANDO GONZALEZ-MARTINEZ,                       No. 08-74476

               Petitioner,                       Agency No. A095-725-814

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Orlando Gonzalez-Martinez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order summarily affirming

an immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002). We deny

in part and dismiss in part the petition for review.

      The IJ did not abuse his discretion in denying Gonzalez-Martinez’s motion

to reopen as untimely where he filed it more than 16 months after he was ordered

removed in absentia. See 8 U.S.C. § 1229a(b)(5)(C)(i).

      We lack jurisdiction to consider Gonzalez-Martinez’s contention that he is

entitled to equitable tolling because he failed to exhaust this contention before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (generally

requiring exhaustion of claims before the agency).

      Gonzalez-Martinez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-74476